Citation Nr: 1501734	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-23 088	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a higher initial disability rating for migraine headaches, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1998 to April 1998, from December 2002 to September 2003, from January 2007 to April 2008, and from July 2010 to July 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the RO that granted service connection for migraine headaches evaluated as 0 percent (noncompensable) disabling effective April 21, 2008.  The Veteran timely appealed for a higher initial rating.  Service connection for nose bleeds and for trouble breathing was also denied.   

In March 2012, the RO granted service connection for asthma, which is a substantial grant of the benefit sought (trouble breathing); and in January 2013, the RO granted service connection for epistaxis (nose bleeds).  Those matters are no longer in appellate status.

Also, in January 2013, the RO increased the disability evaluation to 30 percent for migraine headaches, effective April 21, 2008.  Because higher evaluations are available for migraine headaches, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The record reflects that the Veteran failed to appear for a hearing scheduled in September 2014.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2014).

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January 1998 to April 1998, from December 2002 to September 2003, from January 2007 to April 2008, and from July 2010 to July 2011.

2.	On September 17, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


